Order entered June 24, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00133-CV

                         SKY CAPITAL GROUP, LTD, Appellant

                                            V.

                         BOMBARDIER, INC. ET AL., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-08-02249

                                        ORDER
       The Court has before it appellant’s June 20, 2013 unopposed motion for additional

extension of time to file its brief. The Court GRANTS the motion and ORDERS appellant to

file its brief by August 5, 2013. No further extensions will be granted absent a showing of

exceptional circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE